








Exhibit 10.1
PARK NATIONAL CORPORATION
2013 LONG-TERM INCENTIVE PLAN




Performance-Based Restricted Stock Unit Award Agreement
This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”)
is made effective as of _______________, 20__ (the “Grant Date”) by and between
Park National Corporation (the “Company”) and
___________________________________ (the “Participant” or “you”). Capitalized
terms not defined in this Agreement have the meanings given to them in the Plan
(as defined below).
1.
Grant of Performance-Based Restricted Stock Units



The Company hereby grants to you an award of _____ Performance-Based Restricted
Stock Units (the “PBRSUs” or the “Maximum Award”), subject to the terms and
conditions described in the Park National Corporation 2013 Long-Term Incentive
Plan (the “Plan”) and this Agreement.
2.
Restrictions on Vesting and Distribution



Your PBRSUs will be earned and settled or, in the alternative, forfeited
depending on whether the applicable terms and conditions set forth in this
Agreement have been met. For purposes of this Agreement, the “Performance
Period” means the period beginning on January 1, 2014 and ending on December 31,
2016, and the “Performance Date” means the last day of the Performance Period.
Except as otherwise provided in Section 3 of this Agreement:
(A)
Performance-Based Criteria for Vesting:



(i)
All PBRSUs granted to you pursuant to this Agreement will be forfeited on the
Performance Date if the Company’s consolidated net income for each fiscal year
during the Performance Period has not equaled or exceeded the aggregate amount
of: (a) all cash dividends declared and paid during such fiscal year; plus
(b) 10% of the amount determined under Section 2(A)(i)(a) of this Agreement, in
each case as certified by the Committee; and



(ii)
A percentage of the Maximum Award/PBRSUs as set forth in the table below
(interpolated on a straight line basis for percentiles between those
specifically identified in such table) will be earned on the Performance Date
based on the Company’s cumulative return on average assets for the Performance
Period as compared to the cumulative return on average assets results for the
Performance Period for the $3 billion to $10 billion Peer Group (the “Peer
Group”), in each case as determined and certified by the Committee (the date of
such determination and certification by the Committee being the “Certification
Date” for purposes of this Agreement):





--------------------------------------------------------------------------------




Cumulative Return on Average Assets of the Company as compared to Cumulative
Return on Average Assets Results of Peer Group
Percentage of Maximum Award/Number
PBRSUs Earned
Less than the 50th percentile of Peer Group
0%
Equal to the 50th percentile of Peer Group
[Represents the Minimum/Target Award which may be earned]
66-2/3%
[___ PRBSUs]
Equal to or greater than the 80th percentile of Peer Group [Represents Maximum
Award which may be earned]
100%
[___ PBRSUs]



(B)
Service-Based Vesting Requirements:

 
(i)
On the Certification Date, one-half of any PBRSUs that were earned on the
Performance Date, pursuant to the criteria set forth in Section 2(A) of this
Agreement, will vest if you are still employed by the Company or one of its
Affiliates on such Certification Date; and



(ii)
On the first anniversary of the Certification Date, one-half of any PBRSUs that
were earned on the Performance Date, pursuant to the criteria set forth in
Section 2(A) of this Agreement, will vest if you are still employed by the
Company or one of its Affiliates on such first anniversary of the Certification
Date.



3.
Effect of Termination of Employment



(A)
Termination of Employment Due to Death or Disability:



(i)
During Performance Period. If the Participant dies or terminates employment with
the Company and each of its Affiliates due to Disability at any time during the
Performance Period, a pro-rated portion of the PBRSUs granted to the Participant
pursuant to this Agreement will vest on the Performance Date, which pro-rated
portion will be equal to the product of: (a) the number of PBRSUs that would
have been earned on the Performance Date based on the level of achievement with
respect to the performance-based criteria for vesting specified in Section 2(A)
of this Agreement; multiplied by (b) the quotient of the number of full calendar
months which have lapsed between the Grant Date and the date of the
Participant’s death or the date of the Participant’s actual termination of
employment with the Company and each of its Affiliates due to Disability, as
appropriate, divided by the number of months in the Performance Period.



(ii)
After Performance Period. If the Participant dies or terminates employment with
the Company and each of its Affiliates due to Disability after the Performance
Period has ended but before the service-based vesting requirements specified for
the PBRSUs in





--------------------------------------------------------------------------------




Section 2(B) of this Agreement have been satisfied, all unvested PBRSUs granted
to the Participant pursuant to this Agreement which remain outstanding as of the
date of the Participant’s death or termination of employment with the Company
and each of its Affiliates due to Disability will immediately vest.
(B)
Termination of Employment Due to Retirement: For purposes of this Agreement,
“Retirement” means “normal retirement” or “early retirement”, as each term is
defined in the Park National Corporation Defined Benefit Pension Plan.



(i)
During Performance Period. If the Participant Retires at any time during the
Performance Period, all PBRSUs granted to the Participant pursuant to this
Agreement will be immediately forfeited; provided, however, that the Committee,
in its sole discretion, may cause all or a portion of the PBRSUs granted to the
Participant pursuant to this Agreement to vest as of the date of the
Participant’s Retirement, as determined by the Committee.



(ii)
After Performance Period. If the Participant Retires after the Performance
Period has ended but before the service-based vesting requirements specified for
the PBRSUs in Section 2(B) of this Agreement have been satisfied, all unvested
PBRSUs outstanding as of the date of the Participant’s Retirement will be
immediately forfeited; provided, however, that the Committee, in its sole
discretion, may cause all or a portion of the PBRSUs granted to the Participant
pursuant to this Agreement to vest as of the date of the Participant’s
Retirement, as determined by the Committee.



(C)
Termination of Employment for Cause or for Any Reason Other than Death,
Disability or Retirement: If the Participant is terminated for Cause or the
Participant’s employment with the Company and each of its Affiliates terminates
for any reason other than due to the Participant’s death, Disability or
Retirement, all unvested PBRSUs granted to the Participant pursuant to this
Agreement will be immediately forfeited.



4.
Effect of Change in Control



Notwithstanding the provisions of Section 2(A) and Section 2(B) of this
Agreement, in the event of a Change in Control, the Participant will immediately
vest in all unvested PBRSUs as though the cumulative return on average assets of
the Company as compared to the cumulative return on average assets results of
the Peer Group had been achieved at the 50th percentile of the Peer Group (i.e.,
the percentile representing the “Minimum/Target Award” which may be earned) and
the other performance-based criteria for vesting as well as the service-based
vesting requirements had been satisfied as of the date of the Change in Control.
5.
Settlement of the Performance-Based Restricted Stock Units



If all applicable terms and conditions of this Agreement have been satisfied,
subject to the provisions of Section 6(C) of this Agreement, each PBRSU which
has vested will be settled in the form of one Common Share within 60 days
following the date all vesting requirements with respect to the PBRSU have been
satisfied; provided, however, that in lieu of a fractional Common Share, the
Participant will receive a cash payment equal to the Fair Market Value of such
fractional Common Share as of the date on which all vesting requirements with
respect to the PBRSU have been satisfied.




--------------------------------------------------------------------------------




6.
Other Rules Affecting the Performance-Based Restricted Stock Units



(A)
No Voting Rights Before Vesting. In no event will the Participant have any
voting rights with respect to the Common Shares underlying the PBRSUs granted
pursuant to this Agreement prior to the settlement of such PBRSUs.

(B)
Dividend Equivalent Rights. If a cash dividend is declared and paid with respect
to the Common Shares underlying the PBRSUs granted pursuant to this Agreement,
the Participant will be deemed to have been credited with a cash amount equal to
the product of (i) the number of PBRSUs that have not been settled or forfeited
as of both the dividend declaration date and the dividend payment date,
multiplied by (ii) the amount of the cash dividend declared and paid with
respect to each outstanding Common Share of the Company. Such deemed credited
amount of cash (the “Dividend Credit Amount”) will be subject to the same terms
and conditions, including all vesting requirements set forth in this Agreement,
as the related PBRSUs and such Dividend Credit Amount will vest and, subject to
the provisions of Section 6(C) of this Agreement, be settled in the form of
payment of the Dividend Credit Amount in cash if, when and to the extent the
related PBRSUs vest and are settled. In the event a PBRSU is forfeited, the
related Dividend Credit Amount will also be immediately forfeited.

(C)
Tax Withholding. The Company or an Affiliate, as applicable, has the power and
right to deduct, withhold or collect any amount required by law or regulation to
be withheld with respect to any taxable event arising with respect to the PBRSUs
and any related Dividend Credit Amount as permitted by the Plan. Unless
otherwise specifically permitted by the Committee, the applicable withholding
requirement will be satisfied with respect to the PBRSUs (but not with respect
to the related Dividend Credit Amount unless agreed to by the Committee and the
Participant) by having the Company or an Affiliate, as applicable, withhold
Common Shares having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction; provided that such Common Shares would otherwise be distributable
in respect of the related PBRSUs at the time of the withholding and the
Participant has a vested right to distribution of such Common Shares at such
time.

(D)
Limitations on Assignment or Transfer of Performance-Based Restricted Stock
Units. The PBRSUs granted pursuant to this Agreement may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution; provided, however, that the
Committee may allow you to place your PBRSUs and any right you may have to
payment of the related Dividend Credit Amount into a trust established for your
benefit or the benefit of your family.

7.
Restrictions on Resale or Other Similar Disposition of Common Shares Received
Upon Settlement of the Performance-Based Restricted Stock Units



(A)
The Participant hereby acknowledges and agrees that, subject to the provisions
of Section 6(C) of this Agreement, none of the Common Shares received upon
settlement of the PBRSUs may be sold, transferred, assigned or otherwise
similarly disposed of by the Participant to any person for a period of five
years after the date of settlement; provided, however, that this restriction
will not apply in the event of the settlement of the PBRSUs following the death,
Disability or Retirement of the Participant or following a Change in Control. In
addition, if following the settlement of the PBRSUs, the Participant
subsequently terminates employment





--------------------------------------------------------------------------------




with the Company and each of its Affiliates by reason of death, Disability or
Retirement, the restrictions of this Section 7 will immediately cease to apply.
(B)
The Participant acknowledges and agrees that the Company will cause each share
certificate evidencing, or other form of evidence of ownership of, the Common
Shares received upon settlement of the PBRSUs to bear, to the extent
practicable, an appropriate legend reflecting the terms of this Section 7, which
legend may be in the following or any other appropriate form:

“Restrictions on the right to transfer the common shares evidenced by this
certificate (the “Common Shares”) are set forth in a written Performance-Based
Restricted Stock Unit Award Agreement, dated ___________, 20__, to which Park
National Corporation (the “Company”) and ___________________________ [Name of
Participant] are parties. The Company will mail to the recordholder of the
Common Shares a copy of said Performance-Based Restricted Stock Unit Award
Agreement, without charge, within five days after receipt of a written request
therefor.
8.
Miscellaneous



(A)
Amendment. This Agreement may be amended by a written agreement signed by both
parties to this Agreement; provided, however, that the Company may amend this
Agreement to the extent necessary to comply with any applicable law or
regulation without your consent or any additional consideration, even if any
such amendment eliminates, restricts or reduces your rights under this
Agreement.



(B)
Other Terms and Conditions. Your PBRSUs are subject to the terms and conditions
described in this Agreement and the Plan, which is incorporated by reference
into and made a part of this Agreement. No agreement or representations, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement or the Plan. In the
event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan will govern. The Committee has sole
responsibility of interpreting the Plan and this Agreement, and its
determination of the meaning of any provision in the Plan or this Agreement
shall be binding.



(C)
Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are no way to be
construed as a part of this Agreement.



(D)
Severability. In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.



(E)
Successors and Assigns. This Agreement shall be binding upon all successors and
assigns of the Company.







--------------------------------------------------------------------------------




(F)
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.









[Remainder of page intentionally left blank; signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed by its duly authorized officer, to be
effective as of the Grant Date.
Company:


PARK NATIONAL CORPORATION,
an Ohio corporation
 
Participant:
 
 
 
 
 
 
 
 
 
By:
 
[Name of Participant]
 
 
 
 
 
 
Title:
 
 
 
 
Street Address
 
 
 
 
 
City, State, and Zip Code
 
 
 
Date:
 
Date:







